NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON FUNES-FLORES,                             No.   15-73610

                Petitioner,                      Agency No. A205-249-955

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Nelson Funes-Flores, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Funes-Flores

failed to establish he was or would be persecuted on account of a protected ground,

including membership in his family-based social group. See Ayala v. Holder, 640
F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group”); Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). We do not address Funes-Flores’s contentions as to the

cognizability of his social group because the BIA did not reach that issue. See

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing

the decision of the BIA, we consider only the grounds relied upon by that agency.”

(citation and internal quotation marks omitted)). Thus, Funes-Flores’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Funes-Flores failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian v.


                                          2                                     15-73610
Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did not

establish the necessary “state action” for CAT relief).

      In his opening brief, Funes-Flores does not challenge the agency’s

determinations regarding his humanitarian asylum and due process claims. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to consider Funes-Flores’s request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      As stated in the court’s February 11, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  15-73610